Citation Nr: 0027953	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Manila, Philippines, VA Regional 
Office (RO) determination that the appellant did not have 
recognized service that meets the basic eligibility 
requirements for VA benefits.


FINDING OF FACT

The U.S. Army Reserve Personnel Center has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the United States Armed Forces, and the appellant has not 
submitted acceptable other evidence of service.


CONCLUSION OF LAW

The appellant does not have qualifying service for VA 
benefits.  38 C.F.R. §§ 3.1, 3.8, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board notes initially that it shall not, as a threshold 
matter, determine whether the appellant's claim is well 
grounded, because such determination is necessary only where 
an appellant has already attained the status of a claimant.  
See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

In the instant case, at the time of the appellant's filing of 
his initial application for VA benefits, the appellant 
submitted two documents that allegedly confirmed service to 
support entitlement to VA benefits.  Both of these were 
apparently issued by the General Headquarters of the Armed 
Forces of the Philippines, but were lacking in sufficient 
detail or foundation.  Thus, the Board finds that the RO 
properly determined that the appellant had not satisfied the 
requirements for establishing basic eligibility for VA 
benefits and requested verification of service from the 
service department in August 1997.  38 C.F.R. § 3.203(a), 
(c).

In October 1997, the U.S. Army Reserve Personnel Center 
determined that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the United States Armed Forces.  In addition, 
although it had been asserted that the appellant might have 
served under the name of Ciriaco V. Lamasan, further 
communication with the service department based on this name 
produced a response from the National Personnel Records 
Center in September 1999 that no change was warranted in the 
prior negative certification.  Subsequent to the veteran's 
original application, the veteran submitted numerous 
additional documents in support of his claim, but none of 
these documents is from a United States service department.  
Service department findings as to the fact of service with 
the U.S. Armed Forces are made binding upon VA for purposes 
of establishing entitlement to benefits.  See Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  

At the conclusion of his personal hearing in December 1999, 
the veteran himself seemed to acknowledge the law currently 
precluded his eligibility for VA benefits based on the 
negative service department findings.

In summary, given the applicable statutory and regulatory 
provisions recited above and the facts of this case, the 
Board finds that the appellant's service does not meet basic 
eligibility requirements for VA benefits.  Thus, the 
appellant's claim lacks legal entitlement under the 
applicable provisions.  The United States Court of Appeals 
for Veterans Claims (previously known as the United States 
Court of Veterans Appeals prior to March 1, 1999, hereafter 
"the Court") has held that in a case where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to basis eligibility for VA benefits is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

